In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Leviss, J.), entered December 17, 1990, which, upon a ruling, made at the close of the evidence at a jury trial, granting the defendants’ motion to dismiss the complaint for failure to make out a prima facie case, is in favor of the defendants and against the plaintiffs.
Ordered that the judgment is affirmed, with costs.
The plaintiff Barbara Gleason, while staying with her aunt, *716the plaintiff Ruth McCormack, was sexually assaulted by an intruder in her aunt’s apartment. Apparently, the intruder gained access to the apartment via a fire escape.
The defendants owned and managed the apartment house in question. In seeking damages for personal injury, the plaintiffs, inter alia, alleged that the ladder at the bottom of the fire escape hung too close to the ground, thereby affording an intruder easy access to the fire escape.
The Supreme Court granted the defendants’ motion to dismiss, made after both sides rested. We affirm. Where, as here, the plaintiffs offered no proof that the defendants had notice of prior criminal activity on the premises, they failed to make out a prima facie case of negligence (see, Nallan v Helmsley-Spear, Inc., 50 NY2d 507; see also, Miller v State of New York, 62 NY2d 506; Provenzano v Roslyn Gardens Tenants Corp., 190 AD2d 718; Iannelli v Powers, 114 AD2d 157). Bracken, J. P., Rosenblatt, Pizzuto and Santucci, JJ., concur.